Title: To George Washington from Thomas McKean, 7 August 1781
From: McKean, Thomas
To: Washington, George


                        
                            sir,
                            Philadelphia August 7th 1781
                        
                        I was yesterday honored with your Letter of the 2d Instant, and communicated it with the Inclosures
                            immediately to Congress.
                        Re-iterated Complaints from our unfortunate Prisoners at New-York, whose Treatment is cruel beyond
                            Description and their Situation really deplorable, gave rise to the Act of Congress of the 3d Instant, a Copy of which is
                            inclosed herewith. How their Distresses will be alleviated is difficult to tell: Humanity to the Enemy Prisoners seems to
                            be no longer a Virtue; Retaliation through the Medium of the Simsbury Mines, may possibly awaken them to a Sense of Duty.
                        By the last Accounts from Maryland, the Fleet with Lord Cornwallis amounting to near forty Sail, and having
                            on Board (it is supposed) near three thousand Troops, had proceeded on the 1st Instant from Hampton Road towards Anapolis:
                            His Lordship himself was said to remain at Portsmouth, and two Men of War & eight Transports in Hampton Road.
                            Governor Lee had on Saturday last six hundred Regulars at Annapolis, and was collecting the Militia; he appears to be in
                            good Spirits. This Intelligence has been sent to the Presidents of Delaware & Pennsylvania. Can this Manoeuvre be
                            to draw the Marquis’s Forces on this Side James River, in Order to facilitate the March of the Horse to South Carolina; or
                            is it for the Purpose of collecting Provisions & Forage before they proceed for New York; or can they flatter
                            themselves with Conquest thro’ any Assistance promised by the disaffected near the Head of the Bay, which Lord George
                            Germain alludes to in his Letter of the 7th of Feby last to Sir Henry Clinton: If the latter was expected, or even the
                            Recovery of their Prisoners at Lancaster or York-town, I should suppose Lord Cornwallis would have acted in Person. As
                            soon as any thing more is known respecting this Movement I shall inform your Excellency of it. I am, Sir, with the most
                            respectful Attachment Your Excellency’s most obedient humble Servant
                        
                            Tho. M:Kean President
                        
                    